DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Interpretation
In regards to claim 1, the claim reads “light source located at a part facing a surgical site”. Here, “a part facing the surgical site” is not positively recited. 
In regards to claim 1, the claim reads “endoscopic probe configured to display blind areas” [lines 13-14]. As set forth here and further evidenced by the original disclosure, “display” is broad, including any presentation for a user to see the image. 
In regards to claim 1, the claim reads “a second periscopic image” [line 19]. As set forth here, this image could be the same as the image displayed by the endoscopic probe. 
Claim Objections
In regards to claim 1, the claim reads “distal portion located at end of the endoscopic probe” [line 17]. It is clear that this was instead intended to read “distal portion located at an end of the endoscopic probe”. 
In regards to claim 2, the claim reads “a recesses” [line 2]. It is clear that this was instead intended to read “recesses”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (USPN 6,398,721) in view of Leon et al. (USPN 5,095,887).
In regards to claim 1, Nakamura discloses an endomicroscopic device [Figs.13-15], which, in microsurgical operations, enables deep surgical sites that cannot be seen from a certain angle to be visible and enables a surgeon to perform the microsurgical operations with two hands by using microsurgical instruments [abstract: it could enable such activity.], the endomicroscopic device comprising:  
at least one light source [128, Fig.14, col.20 ll.53, col.21 ll.16-20] located at a part facing a surgical site, wherein the at least one light source is configured  to illuminate the surgical site, 
at least one microscope lens [120, 21a, Fig.14, col.21 ll.20-26] for taking and magnifying an the image of a tissue at the surgical site, 
a pair of binocular eyepieces [124a-b, Fig.14, col.20 ll.26-38, col.21 ll.23-27] for projecting the image to eyes of the surgeon, 
at least one endoscopic probe [106, Figs.13-14, col.19 ll.58-col.20 ll.11, col.21 ll.38-49] configured to display blind areas outside of a field of view of the at least one microscope lens from different angles in a periscopic manner [Fig.14: it could be used in 
at least one endoscopic probe outlet [106g, Fig.14], 
at least one distal portion [distal 106a, Figs.13-14] located at end of the endoscopic probe, and provides a second periscopic image [col.21 ll.38-49].
However, Nakamura does not positively disclose that the at least one distal portion is flexible and is configured to be directed to different areas by bending at an angle.
Leon teaches an analogous endomicroscopic device [Fig.1a] comprising an endoscopic probe [2, 10, 16, Fig.1a, abstract] configured to display blind areas outside of a field of view of an endomicroscope unit [remainder of device, Fig.1a] from different angles in a periscopic manner [Fig.1a: it could be used in this fashion], 
at least one distal portion [distal segments of 2, 10, Fig.1a] located at end of the endoscopic probe, the at least one distal portion is flexible [10 is clearly a bendable section] and is configured to be directed to different areas by bending at an angle, and provides a second periscopic image [abstract].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the distal end portion disclosed by Nakamura to be configured to be directed to different areas by bending at an angle in accordance with the teachings of Leon. This would be done as Leon teaches it is well known in the art to provide such a bendable distal end portion, and for the predictable result of passing tortuous areas. 
In regards to claim 2, Nakamura in view of Leon teaches the endomicroscopic device according to claim 1, wherein the endomicroscopic device is configured to view recesses in a deep brain tissue from different angles in brain surgeries performed by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyagi (USPN 5,601,549)
Tsumanuma et al. (USPN 5,742,429)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AARON B FAIRCHILD/Examiner, Art Unit 3795